— In a proceeding pursuant to CPLR article 78 to compel petitioner Higgerson’s reinstatement to employment, with back pay and benefits, the appeal is from a judgment of the Supreme Court, Suffolk County, entered September 5, 1978, which (1) vacated the termination of petitioner’s employment (2) ordered his reinstatement with back pay and benefits, and (3) ordered that appellant consider a notice of discipline dated November 7, 1977 "as if petitioner had filed a disciplinary grievance in connection therewith”. Judgment affirmed, with costs, upon the opinion of Mr. Justice Thom at Special Term. Lazer, J. P., Margett, Martuscello and Mangano, JJ., concur.